 In the Matter of BRIDGEPORT THERMOSTAT COMPANY, INC.'andINTERNATIONALUNION,UNITEDAUTOMOBILE,AIRCRAFT &AGRICULTURALIMPLEMENTWORKERS OF AMERICA,UAW-CIO,LOCAL 877Case No. 2-R-6083.-Decided March 11, 1946Mr. Walter L. Rice, by Mr. Elmer M. Cunningham,of Richmond,Va., for the Company.Mr. Benjamin Rubenstein,of New York City, for the Union.Mr. Donald B. Brady,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America,UAW-CIO, Local 877, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Bridgeport Thermostat Company, Inc., Bridge-port, Connecticut, herein-called the Company, the National LaborRelations Board provided for an appropriate hearing upon duenotice before Richard J. Hickey, Trial Examiner.The hearing washeld at Bridgeport, Connecticut, on January 30, 1946. The Companyand Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. The Trial Examiner'srulingsmade at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :1At the hearing, the Trial Examiner granted a motion to correct allpapers in theproceeding to reflect the true name of the employer as set forth above.66 N. L.R. B., No. 68.524 BRIDGEPORTTHERMOSTAT COMPANY, INC.52SFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBridgeportThermostat Company, Inc., a subsidiary of theReynolds Metals Company, with its office and plant in Bridgeport,Connecticut, is engaged in the manufacture, sale, and distributionof metallic bellows and bellows assemblies, automotive thermostats,and metal stampings.During the past year, the Company pur-chased raw materials valued at in excess of $250,000, of which ap-proximately 66 percent was shipped from places outside the Stateof Connecticut to its Bridgeport plant.During the same period,the Company sold finished products valued at in excess of $1,000,000,of which approximately 90 percent was shipped to points outside theState of Connecticut.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.U. THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, Local 877, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the Company's employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find substantially with an agreement of the parties that allproduction and maintenance employees of the Company, includingset-upmen, elevator operators, watchmen and guards, tool-cribattendants, truck drivers, stockroom employees, shipping and re-2 The Field Examiner repotted that the Union submitted 77 application cards andthat the cards are dated as follows:August 1945-2; October 1945-17;November1945-48;December1945-9, undated-1There are approximately 250 employeesin the appropriate unit. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDceiving employees(including shipping and receiving clerks),assistantforemen,and part-time employees,but excluding nurses, laboratorytechnicians,engineering department employees,timekeepers, officeand shop clerical workers, foremen,and any other supervisory em-ployees with authority to hire,promote, discharge,discipline, orotherwise effect changes in the status of employees,or effectivelyrecommend such action,constitute a unit appropriate for the purposesof collective bargainingwithin themeaning ofSection 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation wnicnhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with BridgeportThermostat Company, Inc., Bridgeport,Connecticut,an election bysecret ballot shall be conducted as early as possible,but not later thanthirty(30) days from the date of this Direction,under the directionand supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11,of said Rules and Regu-lations, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls,but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election,to determine whether ornot theydesire to be represented by International Union,United Automobile,Aircraft&Agricultural Implement Workers of America,UAW-CIO,Local 877, for the purposes of collective bargaining.